DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 contains the limitation “the adhesion promoter” which lacks proper antecedent basis, as claim 10 does not mention any adhesion promoter.  For examination purposes, claim 13 will be interpreted as being dependent on claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al US 2002/0134239 or Abercrombie et al WO 98/30326 (attached) in view of Perera et al US 209/0305871 and Harriott et al US 2016/0303542.
Per claim 1, Tang teaches a method of preparing a flexible adsorbent sheet (abstract), wherein the method includes the step of immersing [0018] an adsorbent and binder mixture (considered a polymer dope, as the layer contains polymers and is uniform and evenly distributed) [0017] which would contain a solvent (immersion in solution [0018]).  Abercrombie teaches providing a fluid-permeable carrier substrate containing fibers and treating the carrier substrate to introduce fixing agents including a binder and particulate adsorbent materials (see page 1 and abstract) which is considered a polymer dope as the distribution is uniform (pages 6-7) and treated via immersion (page 7), which would inherently include a solvent.  
Tang and Abercrombie are silent regarding spraying a coagulant liquid to solidify the polymeric dope to produce solid adsorbent fibers.  Perera teaches a hollow fiber having one or more layers, wherein a precursor made of adsorbent material and a binder [0006] is run through a water bath to complete the solidification process [0073].  Harriott teaches that adsorbent fibers can be formed and treated via dip-coating or spray-coating as desired [0103].  It would have been obvious to one of ordinary skill in the art to have utilized a coagulant liquid such as water to solidify the adsorbent 
Per claim 3, Perera teaches that the dope is degassed [0033].  It would have been obvious to one of ordinary skill in the art to have degassed the polymer dope prior to usage because Perera teaches degassing is a known and suitable preparation step for dope when coating fibers to form an adsorbent material.
Per claim 4, Perera teaches a wash bath after coagulation [0040], which would effect solvent exchange and extract solvent from the solid fibers.  It would have been obvious to one of ordinary skill in the art to have conducted a wash bath because Perera teaches that a wash bath is known to be effective and suitable post-coagulation.
	Per claim 5, Tang teaches that the adsorbent material can be formed and comprise multiple layers with varying materials [0019], which would act in some degree as a protective layer as Tang teaches this would increase the structural integrity [0019].  
	Per claim 6, Tang teaches a zeolite as the adsorbent (see abstract) and Abercrombie teaches a zeolite as the adsorbent material (page 2), which would inherently have the claimed properties because the prior art teaches the same process and materials as claimed
Per claim 7, Perera teaches a further heating step in a high temperature (750C) [0034] to burn off the polymer [0034], which is above the activation temperature of the adsorbent particles (370C).  It would have been obvious to one of ordinary skill in the art to have heated to the disclosed temperature because Perera teaches that this heating step is known to be effective and suitable post-treatment step.
Per claim 8, Hoke teaches the binder material can be crosslinked by heating, which would enhance the integrity of the coating [0107].  It would have been obvious to one of ordinary skill in the 
Per claim 11, Abercrombie teaches that ion exchange resins are suitable for use as adsorbents (page 1).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al US 2002/0134239 or Abercrombie et al WO 98/30326 (attached) in view of Perera et al US 209/0305871 and Harriott et al US 2016/0303542, as applied above, further in view of Hoke et al US 2003/0166466.
	Per claim 2, Abercrombie teaches that excess liquid is allowed to run off and dry (Example 1 and 12) but the prior art is silent regarding using a blowing gas.  Hoke teaches adsorption compositions, wherein when the substrate is dipped in a coating slurry, the substrate is then air-knifed (blowing gas) to blow out any excess [0250].  It would have been obvious to one of ordinary skill in the art to have utilized a blowing gas or air knife to aid in the run off and drying so as to expedite the process.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al US 2002/0134239 or Abercrombie et al WO 98/30326 (attached) in view of Perera et al US 209/0305871 and Harriott et al US 2016/0303542, as applied above, further in view of Kosuri et al US 2013/0025459.
	Per claims 9-10, the prior art is silent regarding the glass transition temperature of the binder.  Kosuri teaches a method of making hollow ceramic fibers (abstract), wherein polymeric binders in the core and sheath can be either soft segment with a glass transition temperature from -60 to 10 C, or hard segment, which has a glass transition temperature above 40C [0085].  It would have been obvious to one of ordinary skill in the art to have utilized either soft segment or hard segment as a suitable binder .

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al US 2002/0134239 or Abercrombie et al WO 98/30326 (attached) in view of Perera et al US 209/0305871 and Harriott et al US 2016/0303542, as applied above, further in view of Dauber et al US 2007/0157588.
	Per claims 12-13, Perera teaches that the fibers may be metal [0113] but the prior art is silent regarding an adhesion promoter layer prior to dip coating with the polymeric dope.  Dauber teaches an adsorption fiber (abstract) where an adhesive layer (polymeric [0041]) is used between the fiber layer and the adsorbent layer [0046].  It would have been obvious to one of ordinary skill in the art to have applied an adhesive layer to the fibers of Tang or Abercrombie prior to application of the adsorbent materials with a reasonable expectation for success and predictable results, as Dauber teaches this is a suitable process for forming adsorbent fibers.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al US 2002/0134239 or Abercrombie et al WO 98/30326 (attached) in view of Perera et al US 209/0305871 and Harriott et al US 2016/0303542, as applied above, further in view of CN 103480335.
	Per claim 14, Perera teaches that the fibers may be metal [0113], but the prior art is silent regarding the claimed pickling of the fiber support. ‘335 teaches a fiber activated carbon to adsorb pollutants (abstract), wherein the carbon is pretreated and activated with acid pickling (abstract).  It would have been obvious to one of ordinary skill in the art to have likewise chemically treated the fibers to pickle so as to increase its adsorption capabilities as taught by ‘335.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al US 2002/0134239 or Abercrombie et al WO 98/30326 (attached) in view of Perera et al US 209/0305871 and Harriott et al US 2016/0303542, as applied above, further in view of Bohringer et al US 2007/0134483.
	Per claim 15, Tang teaches polymeric fibers [0017], but the prior art is silent regarding plasma treatment.  Bohringer teaches a plasma-treated textile for adsorption (abstract), wherein supporting layers are plasma treated [0050].  It would have been obvious to one of ordinary skill in the art to have performed a plasma treatment on the fibers of the prior art because Bohringer teaches plasma treatment to be suitable and effective in adsorption fiber products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715